Citation Nr: 0925050	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  05-24 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to 
February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  In October 2007, the Board 
remanded the case to the agency of original jurisdiction 
(AOJ) for additional development, and it now returns to the 
Board for appellate review. 

In June 2007, the Veteran and his spouse testified at a 
personal hearing before the undersigned, sitting at the RO.  
A transcript of the hearing is associated with the claims 
file.


FINDINGS OF FACT

1. The Veteran has a diagnosis of anxiety disorder not 
otherwise specified (NOS).

2.  The Veteran's anxiety disorder NOS is a result of his 
military service.


CONCLUSION OF LAW

Anxiety disorder NOS, was incurred during the Veteran's 
active duty military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant service connection 
for anxiety disorder NOS is a full grant of the benefits 
sought on appeal, no further action is required to comply 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 
2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008)) and the implementing regulations as 
to that claim.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

Service connection for PTSD may also be established by 
medical evidence of a current diagnosis of PTSD, credible 
supporting evidence that the claimed in-service stressor(s) 
occurred, and a link between the current diagnosis and the 
claimed in-service stressor(s).  38 C.F.R. § 3.304(f).  See 
also Cohen v. Brown, 10 Vet. App. 128 (1997).  

With regard to the second PTSD element, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor varies depending on whether it can be 
determined that the Veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
3.304(d).

If it is determined through military citation or other 
supporting evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
Veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence.  No further development or corroborative evidence 
will be deemed necessary.  See 38 C.F.R. 
§ 3.304(f).

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the Veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
evidence in support of the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Once independent verification of the stressor event has been 
submitted, the Veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the Veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that she was, in fact, exposed to the stressor 
event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Suozzi v. Brown, 10 Vet. App. 307 (1997).

The Board observes that the Veteran's service personnel 
records are negative for any decoration or award signifying 
combat and that, while in Vietnam, his military occupational 
specialty (MOS) was that of a carrier repairman with Company 
C of the 701st Maintenance Battalion of the 1st Infantry 
Division.  Thus, the Veteran's service records do not 
establish that he engaged in combat and, as indicated above, 
the Veteran's lay testimony alone is not enough to establish 
the occurrence of the alleged stressor, and the evidence must 
contain independent statements or records supporting such 
occurrence.  See Morneau; Dizoglio; West (Carlton); and 
Zarycki.

At his hearing, the Veteran offered testimony with respect to 
stressor incidents that occurred while he was stationed at 
Lai Khe Base Camp with the 701st Maintenance Battalion, 1st 
Infantry Division, Company C.  Specifically, he testified 
that the airfield at Lai Khe received a rocket attack upon 
his arrival in October 1968.  Additionally, he identified a 
mortar or rocket attack on his "hooch," sometime before 
Christmas 1968, destroying it and injuring the Veteran.  
Finally, in addition to his testimony, the Veteran submitted 
various written statements during this appeal indicating that 
his unit was under rocket and mortar attacks during Christmas 
and the New Year (Tet) in 1968-69.  

A request to the U.S. Army and Joint Services Records 
Research Center (JSRRC) yielded a response that the 701st 
Maintenance Battalion was located at Lai Khe Base Camp and 
that the camp received mortar fire on November 29, 1968.  
Rocket and mortar fire was also received at times on February 
23, 24, and 25, 1969.  These attacks resulted in several U.S. 
wounded and killed.  Eleven attacks by enemy fire were also 
documented as having occurred in March 1969.  Based on the 
above, the Board determines that the Veteran has a verified 
in-service stressor of rocket and mortar attacks.

However, the record is ambiguous as to whether the Veteran 
has a current diagnosis of PTSD.  In this regard, the Board 
notes that VA treatment records state that the Veteran has 
diagnoses of PTSD (based on combat experiences) and major 
depression, but the September 2008 VA examiner diagnosed 
anxiety disorder NOS.  When the record associates different 
diagnoses with the same symptoms, the nature of the Veteran's 
disorder is a question of fact for the Board, and once 
determined, the Board must address whether the Veteran's 
symptoms, regardless of diagnosis, are related to service.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that 
when a claimant makes a claim, he is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled).  In this case, the Board finds that 
the Veteran has a diagnosis of anxiety disorder NOS.  

The Board acknowledges that the Veteran has received 
treatment for PTSD; however, for VA purposes a psychiatric 
diagnosis must meet the criteria for such diagnosis under the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  38 C.F.R. § 4.125 (2008).  The Veteran's 
VA treatment records do not fully discuss the DSM-IV criteria 
for a PTSD diagnosis or how the Veteran's symptoms satisfy 
those criteria.  In contrast, the September 2008 VA 
examination addresses the criteria for a PTSD diagnosis 
delineated in the DSM-IV and how the Veteran's symptoms do 
not meet those criteria, but do meet the criteria for a 
diagnosis of anxiety disorder NOS.  Accordingly, for the 
purposes of this claim, the Board determines that the Veteran 
has a diagnosis of anxiety disorder NOS.  Moreover, the Board 
notes that the September 2008 examiner opined that the 
Veteran's anxiety disorder NOS was the result of the cited 
mortar attacks.  Consequently, the Veteran's anxiety disorder 
NOS has been related to his verified in-service stressors.

Therefore, the record establishes that the Veteran has a 
current disability of anxiety disorder NOS as a result of his 
military service.  Accordingly, service connection for 
anxiety disorder NOS is granted. 


ORDER

Service connection for anxiety disorder NOS is granted.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


